 

Exhibit 10.1

 

 

Varex Imaging Corporation

 

2016 Deferred Compensation Plan

 

 

 

 

 

Plan Document

 

Effective November 1, 2016

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE 1   Definitions 1 ARTICLE 2   Selection/Enrollment/Eligibility 6
2.1   Eligibility 6 2.2   Enrollment Requirements 6 2.3   Commencement of
Participation 6 2.4   Termination of Participation and/or Deferrals 6
ARTICLE 3   Deferral Commitments/Company Contributions/Crediting/Taxes 7
3.1   Minimum Deferral 7 3.2   Maximum Deferral 7 3.3   Election to Defer/Effect
of Election Form 7 3.4   Withholding of Annual Deferral Amounts 8 3.5   Annual
Company Discretionary Contribution Amount 8 3.6   Investment of Trust Assets 9
3.7   Vesting 9 3.8   Crediting/Debiting of Account Balances 10 3.9   Payroll
Reductions and Taxes 12 3.10   Distributions 13 3.11   Offset for Obligations to
Employer 13 ARTICLE 4   Short-Term Payout/Unforeseeable Financial Emergencies 13
4.1   Short-Term Payout 13 4.2   Other Benefits Take Precedence Over Short-Term
Payout 14 4.3   Withdrawal Payout/Termination of Deferral Election for
Unforeseeable Financial Emergencies 14 ARTICLE 5   Termination Benefit 15
5.1   Termination Benefit 15 5.2   Payment of Termination Benefit 15
ARTICLE 6   Survivor Benefit 16 6.1   Pre-Termination Survivor Benefit 16
6.2   Payment of Pre-Termination Survivor Benefit 16 6.3   Death Prior to
Completion of Termination Benefit 16 ARTICLE 7   Beneficiary Designation 17
7.1   Beneficiary 17 7.2   Beneficiary Designation/Change 17
7.3   Acknowledgment 17 7.4   No Beneficiary Designation 17 7.5   Doubt as to
Beneficiary 17 7.6   Discharge of Obligations 17

 



 -i- 

 

 

ARTICLE 8   Termination/Amendment/Modification 18 8.1   Termination 18
8.2   Amendment 18 8.3   Plan Agreement 19 8.4   Effect of Payment 19
8.5   Amendment to Ensure Proper Characterization of the Plan 19
ARTICLE 9   Administration 19 9.1   Administrator Duties 19 9.2   Agents 20
9.3   Binding Effect of Decisions 20 9.4   Indemnity of Administrator 20
9.5   Employer Information 21 ARTICLE 10   Other Benefits and Agreements 21
10.1   Coordination With Other Benefits 21 ARTICLE 11   Claims Procedures 21
11.1   Scope of Claims Procedures 21 11.2   Initial Claim 21 11.3   Review
Procedures 23 11.4   Calculation of Time Periods 24 11.5   Legal Action 24
ARTICLE 12   Trust 25 12.1   Establishment of the Trust 25
12.2   Interrelationship of the Plan and the Trust 25 12.3   Distributions From
the Trust 25 ARTICLE 13   Miscellaneous 25 13.1   Status of Plan 25
13.2   Unsecured General Creditor 25 13.3   Employer’s Liability 26
13.4   Nonassignability 26 13.5   Not a Contract of Continued Service 26
13.6   Furnishing Information 26 13.7   Terms 26 13.8   Captions 26
13.9   Governing Law 27 13.10   Notice 27 13.11   Successors 27 13.12   Spouse’s
Interest 27 13.13   Validity 27 13.14   Incompetent 27 13.15   Court Order 28

 



 -ii- 

 

 

13.16   Acceleration of Distribution 28 13.17   Delay in Payment 28
13.18   Prohibited Acceleration/Distribution Timing 29 13.19   Insurance 29
13.20   Aggregation of Employers 29 13.21   Aggregation of Plans 29
13.22   USERRA 29 Appendix A. 30

 



 -iii- 

 

 

Varex Imaging Corporation

 

2016 Deferred Compensation Plan

 

Effective November 1, 2016

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees and Directors who contribute
materially to the continued growth, development and future business success of
the Company, and its subsidiaries, if any, that sponsor this Plan. This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA. This
Plan is intended to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, as added by the American Jobs Creation Act of
2004 and the final Treasury regulations or any other authoritative guidance
issued thereunder. This Plan is being adopted in contemplation of the spin-off
of the Company from Varian Medical Systems, Inc. (the “Spin-off”) and is
effective commencing with the deferral elections made during the open enrollment
period commencing November 1, 2016 by those eligible employees and nonemployee
directors of Varian Medical Systems, Inc. (“VMS”) that are expected to become
employees and nonemployee directors of the Company after the Spin-off. Effective
at the time of the Spin-off, all deferrals made under the Varian Medical
Systems, Inc. 2005 Deferred Compensation Plan (the “VMS Plan”) by those
employees and nonemployee directors that are employees or nonemployee directors
of the Company immediately after the Spin-off shall be assumed hereunder and
shall be subject to the terms of the Plan (as supplemented by Appendix A
hereto) and the deferral elections made, and the deferral elections rules, under
the VMS Plan (which are hereby incorporated by reference). Deferrals under the
VMS Plan made by persons who are not employed or engaged by Varex Imaging
Corporation at the time of the Spin-off shall not be assumed under this Plan and
shall remain an obligation of the VMS Plan.

 

ARTICLE 1

Definitions

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1“Administrator” shall mean the Committee, or, to the extent provided in
Article 10, appropriate management personnel designated by the Committee to
perform certain of the Committee’s duties and responsibilities in respect of the
Plan.

 

1.2“Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance and
(ii) the Company Discretionary Contribution Account balance. The Account
Balance, and each other specified account balance, shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

 



 

 

 

 

1.3“Annual Company Discretionary Contribution Amount” shall mean, for the Plan
Year of reference, the amount determined in accordance with Section 3.5.

 

1.4“Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary and/or Directors’ Fees that a Participant elects to have, and is
deferred, in accordance with Article 3, for any one Plan Year.

 

1.5“Base Annual Salary” shall mean the annual base cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, Directors’ Fees
and other fees, automobile and other allowances paid to a Participant for
employment services rendered (whether or not such allowances are included in the
Employee’s gross income). Base Annual Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of the Employer and
shall be calculated to exclude amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by the Employer.

 

1.6“Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 7, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.7“Beneficiary Designation Form” shall mean the form established from time to
time by the Administrator that a Participant completes, signs and returns to the
Administrator to designate one or more Beneficiaries (which form may take the
form of an electronic transmission, if required or permitted by the
Administrator).

 

1.8“Board” shall mean the board of directors of the Company.

 

1.9“Claimant” shall have the meaning set forth in Section 11.2.

 

1.10“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

1.11“Committee” shall mean the compensation committee of the Board (or, prior to
the Spin-off, the Compensation and Management Development Committee of VMS).

 

1.12“Company” shall mean Varex Imaging Corporation, a Delaware corporation, and
any successor.

 

1.13“Company Discretionary Contribution Account” shall mean (i) the sum of all
of the Participant’s Annual Company Discretionary Contribution Amounts, plus
(ii) amounts credited or debited in accordance with all the applicable crediting
provisions of this Plan that relate to the Participant’s Company Discretionary
Contribution Account, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Discretionary Contribution Account.

 



 2 

 

 

1.14“Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
the Employer reasonably anticipates that, if any distribution hereunder were
made as scheduled, the Employer’s deduction with respect to that distribution
would not be permitted by reason of the limitation under Code Section 162(m),
then the Employer may delay that distribution, provided that all distributions
that could be deferred in accordance with this Section 1.14 are so deferred, and
provided further that the Employer treats payments to all similarly situated
Participants on a reasonably consistent basis. Any amounts delayed pursuant to
this limitation shall continue to be credited or debited with additional amounts
in accordance with Section 3.8 below, even if such amount is being paid out in
installments. The amounts so deferred and amounts credited or debited thereon
shall be distributed to the Participant or his or her Beneficiary (in the event
of the Participant’s death) during the Participant’s first taxable year in which
the Employer reasonably anticipates, or reasonably should anticipate, that if
the distribution is made its deductibility will not be limited by Code
Section 162(m), or, if later, following the Participant’s Separation from
Service in accordance with Treasury Regulation Section 1.409A-2(b)(7)(i).

 

1.15“Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited in accordance with all
the applicable crediting provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

1.16“Director” shall mean any member of the Board (or, for the open enrollment
period commencing November 1, 2016 only, any member of the Board of Directors of
VMS that is selected to participate in the Plan).

 

1.17“Directors’ Fees” shall mean the fees paid by the Employer, including
retainer fees and meetings fees, as compensation for serving on the Board or, if
applicable, the Board of Directors of VMS.

 

1.18“Effective Date” shall mean the effective date of the Plan and of this
amendment and restatement of the Plan, which is November 1, 2016.

 

1.19“Election Form” shall mean the form or forms established from time to time
by the Administrator that a Participant completes, signs and returns to the
Administrator to make an election under the Plan (which form or forms may take
the form of an electronic transmission, if required or permitted by the
Administrator).

 

1.20“Employee” shall mean a person who is an employee of the Employer or, for
the open enrollment period commencing November 1, 2016 only, any employee of VMS
or its subsidiaries selected to participate in the Plan.

 

1.21“Employer” shall mean the Company and/or any of its subsidiaries and
affiliates (now in existence or hereafter formed or acquired) that have been
selected by the Board to participate in the Plan and have adopted the Plan as a
sponsor. For purposes of this Plan, “subsidiary” and “affiliate” shall include
entities required to be aggregated with the Company pursuant to Section 13.20
including, prior to the Spin-off, VMS.

 



 3 

 

 

1.22“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

1.23“Measurement Funds” shall have the meaning set forth in Section 3.8(d).

 

1.24“Participant” shall mean any Employee who is selected to participate in the
Plan or any Director; provided that such Employee or Director (i) elects to
participate in the Plan, (ii) signs a Plan Agreement, an Election Form(s) and a
Beneficiary Designation Form, (iii) has his or her signed Plan Agreement,
Election Form(s) and Beneficiary Designation Form accepted by the Administrator,
(iv) commences participation in the Plan, and (v) has not had his or her Plan
Agreement terminated. A spouse or former spouse of a Participant shall not be
treated as a Participant in the Plan or have an Account Balance under the Plan
under any circumstance.

 

1.25“Plan” shall mean this 2016 Deferred Compensation Plan, as evidenced by this
instrument and by each Plan Agreement, as they may be amended from time to time.

 

1.26“Plan Agreement” shall mean a written agreement (which may take the form of
an electronic transmission, if required or permitted by the Administrator), as
may be amended from time to time, which is entered into by and between the
Employer and a Participant. Each Plan Agreement executed by a Participant and
the Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant. In the Plan Agreement,
each Participant shall acknowledge that he or she accepts all of the terms of
the Plan including the discretionary authority of the Administrator as set forth
in Article 10.

 

1.27“Plan Year” shall mean a period beginning on January 1 of each calendar year
and continuing through December 31 of such calendar year during which this Plan
is in effect.

 

1.28“Pre-Termination Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

1.29“Section 409A” shall mean Code Section 409A and the Treasury regulations or
other authoritative guidance issued thereunder.

 

1.30“Separation from Service” shall mean the Participant’s separation from
service, within the meaning of Section 409A treating as a Separation from
Service an anticipated permanent reduction in the level of bona fide services to
twenty percent (20%) or less of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period (or the
full period during which the Participant performed services for the Employer, if
that is less than thirty-six (36) months). For this purpose, upon a sale or
other disposition of the assets of the Employer to an unrelated purchaser, the
Committee reserves the right to the extent permitted by Section 409A to
determine whether Participants providing services to the purchaser after and in
connection with the purchase transaction have experienced a Separation from
Service.

 



 4 

 

 

1.31“Short-Term Payout” shall mean the payout set forth in Section 4.1.

 

1.32“Termination Benefit” shall mean the benefit set forth in Article 5.

 

1.33“Trust” shall mean the trust established pursuant to this Plan after the
Spin-off, as amended from time to time. The assets of the Trust shall be the
property of the Employer.

 

1.34“Unforeseeable Financial Emergency” shall mean a severe financial hardship
to the Participant resulting from (i) an illness or accident of the Participant,
the Participant’s spouse, the Participant’s dependent (as defined in Code
Section 152, without regard to Code Section 152(b)(1), (b)(2) or (d)(1)(B)) or
the Participant’s Beneficiary, (ii) a loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage not otherwise
covered by insurance, for example, not as a result of a natural disaster), or
(iii) such other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant (e.g., imminent
foreclosure of or eviction from the Participant’s primary residence, the need to
pay for medical expenses, including non-refundable deductibles and prescription
drugs, the need to pay funeral expenses of a spouse, dependent or the
Participant’s Beneficiary), all as determined in the sole discretion of the
Administrator (which discretion the Administrator is bound to exercise, however,
within the limitations of Section 409A).

 

1.35“Yearly Installment Method” shall be a yearly installment payment over one
of the installment payout alternatives selected by the Participant in accordance
with this Plan, calculated as follows (subject to Section 3.10): The Account
Balance of the Participant shall be calculated as of the close of business on
the date of reference (or, if the date of reference is not a business day, on
the immediately following business day), and shall be paid during the calendar
month containing the date of reference unless otherwise provided herein. The
date of reference with respect to the first yearly installment payment shall be
the first day of the month provided in Section 5.2 and the date of reference
with respect to subsequent yearly installment payments shall be the anniversary
of such date.

 

The installment payout alternative available for election by the Participant
with respect to his or her Termination Benefit is substantially equal annual
installments of between two (2) and ten (10) years. The yearly installment shall
be calculated by multiplying this Account Balance by a fraction, the numerator
of which is one (1), and the denominator of which is the remaining number of
yearly payments due the Participant. By way of example, if the Participant
elects a five (5) year Yearly Installment Method, the first payment shall be
one-fifth (1/5) of the Account Balance (or applicable portion thereof),
calculated as described in this definition. During the calendar month containing
the anniversary of the date of reference for the first yearly installment
payment, the payment shall be one-fourth (1/4) of the Account Balance (or
applicable portion thereof), calculated as described in this definition.

 



 5 

 

 

ARTICLE 2

Selection/Enrollment/Eligibility

 

2.1Eligibility. Participation in the Plan shall be limited to Employees whom the
Administrator designates, in its sole discretion, for participation, provided
that any Employees may not participate in the Plan unless they are members of a
select group of management or highly compensated employees of the Employer, as
membership in such group is determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA (which determination shall be made by the
Administrator in its sole discretion). In addition to Employees described in the
preceding sentence, each Director shall become eligible for participation in the
Plan upon the date he or she is named as a Director (or upon the Effective Date,
if later).

 

2.2Enrollment Requirements. As a condition to participation, each Employee and
Director who is eligible for participation shall complete, execute and return to
the Administrator a Plan Agreement, an Election Form(s) and a Beneficiary
Designation Form, all within thirty (30) days after he or she first becomes
eligible for participation in the Plan. In addition, the Administrator shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.

 

2.3Commencement of Participation. Provided an Employee or Director who is
eligible for participation has met all enrollment requirements set forth in this
Plan and required by the Administrator, that Employee or Director shall commence
participation in the Plan immediately following the Employee’s or Director’s
timely completion of all enrollment requirements (or as soon as practicable
thereafter as the Administrator may determine). If an Employee or Director fails
to meet all such requirements within the specified period required, in
accordance with Section 2.2, that Employee or Director shall not be eligible to
participate in the Plan until the first day of the following Plan Year, again
subject to timely delivery to and acceptance by the Administrator of the
required documents.

 

2.4Termination of Participation and/or Deferrals. If the Administrator
determines in good faith that an Employee no longer qualifies as a member of a
select group of management or highly compensated employees of the Employer, the
Administrator shall have the right, in its sole discretion, to prevent the
Participant from making future deferral elections and/or, to the extent
permitted under Section 409A, from being credited with any further Annual
Company Supplemental Contribution Amounts or Annual Company Discretionary
Contribution Amounts.

 



 6 

 



 

ARTICLE 3

Deferral Commitments/Company Contributions/Crediting/Taxes

 

3.1Minimum Deferral. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Annual Salary and/or Directors’ Fees (in
the case of a Participant who is also a Director) in the following minimum
percentages for each deferral elected:

 

Deferral Minimum
Amount Base Annual Salary 5% Directors’ Fees 5%

 

Notwithstanding the foregoing, the Administrator may, in its sole discretion,
establish for any Plan Year different minimum percentage(s) which differ from
that set forth above. Subject to Section 409A, if an election is made for less
than the stated minimum percentage, or if no election is made, the amount
deferred shall be zero (0).

 

3.2Maximum Deferral.

 

For each Plan Year, a Participant may elect to defer, as his or her Annual
Deferral Amount, Base Annual Salary and/or Directors’ Fees (in the case of a
Participant who is also a Director) up to the following maximum percentages for
each deferral elected:

 

Deferral Maximum
Amount Base Annual Salary 50% Directors’ Fees 100%

 

Notwithstanding the foregoing, the Administrator may, in its sole discretion,
establish for any Plan Year maximum percentage(s) which differ from that set
forth above.

 

3.3Election to Defer/Effect of Election Form.

 

(a)Timing of Election. Except as provided below, a Participant shall make a
deferral election with respect to Base Annual Salary and/or Directors’ Fees, as
applicable, to be earned for services performed during an upcoming twelve
(12) month Plan Year. Such election must be made during such period as shall be
established by the Administrator which ends no later than the last day of the
Plan Year preceding the Plan Year in which the services giving rise to the Base
Annual Salary and/or Directors’ Fees, as applicable, to be deferred are to be
performed. For these purposes, Base Annual Salary payable after the last day of
the Plan Year for services performed during the final payroll period containing
the last day of the Plan Year shall be treated as Base Annual Salary for
services performed in the subsequent Plan Year.

 



 7 

 

 

In addition, notwithstanding the preceding, but subject to Section 13.21, in the
case of the first Plan Year in which an Employee or Director first becomes
eligible to become a Participant (or again becomes eligible after having been
ineligible for at least twenty four (24) months), if and to the extent permitted
by the Administrator, the individual may make an election no later than thirty
(30) days after the date he or she becomes eligible to become a Participant to
defer Base Annual Salary and/or Directors’ Fees (as applicable) for services to
be performed after the election.

 

(b)Manner of Election. For any Plan Year (or portion thereof), a deferral
election for amount(s) earned during that Plan Year (or portion thereof), and
such other elections as the Administrator deems necessary or desirable under the
Plan, shall be made by timely delivering to the Administrator, in accordance
with its rules and procedures, by the deadline(s) set forth above, an Election
Form, along with such other elections as the Administrator deems necessary or
desirable under the Plan. For these elections to be valid, the Election
Form(s) must be completed and signed by the Participant, timely delivered to the
Administrator (in accordance with Section 2.2 above) and accepted by the
Administrator. If no such Election Form(s) is timely delivered for a Plan Year
(or portion thereof), the Annual Deferral Amount shall be zero (0) for that Plan
Year (or portion thereof).

 

(c)Change in Election. Once the deadline(s) for making a deferral election for a
Plan Year (as set forth in Section 3.3(a)) has passed, a Participant may not
elect to change his or her deferral election that is in effect for that Plan
Year, except if and to the extent permitted by the Administrator and made in
accordance with the provisions of Section 409A specifically relating to a change
and/or revocation of deferral elections (such as, for example, to cancel a
deferral election upon the Participant’s disability (as defined in
Section 1.409A-3(j)(4)(xii) of the Treasury regulations), or, as provided in
Section 1.409A-3(j)(4) of the Treasury regulations, following an Unforeseeable
Financial Emergency or a hardship distribution pursuant to
Section 1.401(k)-1(d)(3) of the Treasury regulations).

 

3.4Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The
Directors’ Fees portion of the Annual Deferral Amount shall be withheld at the
time the Directors’ Fees are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself.

 

3.5Annual Company Discretionary Contribution Amount. For each Plan Year, an
Employer, in its sole discretion, may, but is not required to, credit any amount
it desires to any Participant’s Company Discretionary Contribution Account under
this Plan, which amount shall be for that Participant the Annual Company
Discretionary Contribution Amount for that Plan Year. The amount so credited to
a Participant may be smaller or larger than the amount credited to any other
Participant, and the amount credited to any Participant for a Plan Year may be
zero, even though one or more other Participants receive an Annual Company
Discretionary Contribution Amount for that Plan Year. If a Participant is not
employed by the Employer as of the last day of a Plan Year other than by reason
of his or her Retirement or death while employed, the Annual Company
Discretionary Contribution Amount for that Plan Year shall be zero. The Annual
Company Discretionary Contribution Amount, if any, shall be credited as agreed
upon between the Employer and the Participant by no later than the date on which
the Participant acquires a legally binding right to have an Annual Company
Discretionary Contribution Amount credited on his or her behalf.

 



 8 

 

 

3.6Investment of Trust Assets. The trustee of the Trust shall be authorized to
invest and reinvest the assets of the Trust in accordance with the applicable
Trust agreement, including the reinvestment of the proceeds in one or more
investment vehicles designated by the Administrator.

 

3.7Vesting.

 

(a)A Participant shall at all times be 100% vested in his or her Deferral
Account.

 

(b)A Participant shall at all times be 100% in his or her Company Discretionary
Contribution Account unless a vesting schedule is approved and documented by the
Administrator at the time the Annual Company Discretionary Contribution Amount
is credited to the Participant’s Company Discretionary Contribution Account for
that Plan Year.

 

(c)Notwithstanding anything to the contrary contained in this Section 3.7, in
the event of a Change in Control, a Participant’s Company Discretionary
Contribution Account shall immediately become 100% vested (if it is not already
vested in accordance with a vesting schedule). For purposes of this Section 3.7,
a “Change in Control” shall be deemed to have occurred if:

 

(i)Any individual or group constituting a “person,” as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act (other than (A) the Company or
any of its subsidiaries or (B) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or of any of its subsidiaries), is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s outstanding securities then entitled ordinarily (and apart from
rights accruing under special circumstances) to vote for the election of
Directors; or

 

(ii)Continuing Directors cease to constitute at least a majority of the Board;
or

 

(iii)there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own more than 50% of the combined
voting power of the Company or other corporation resulting from such
Transaction; or

 



 9 

 

 

(iv)all or substantially all of the assets of the Company are sold, liquidated
or distributed.

 

Notwithstanding the forgoing a “Change in Control” shall not be deemed to have
occurred under this Plan if, prior to the occurrence of a specified event that
would otherwise constitute a Change in Control hereunder, the disinterested
Continuing Directors then in office, by a majority vote thereof, determine that
the occurrence of such specified event shall not be deemed to be a Change in
Control with respect to an Employee hereunder if the Change in Control results
from actions or events in which an Employee is a participant in a capacity other
than solely as an officer, employee or Director of the Company.

 

“Continuing Directors” for purposes of the above shall mean the Directors of the
Company in office immediately following the Spin-off on the date of the adoption
of this Plan and any successor to any such Director who was nominated or
selected by a majority of the Continuing Directors in office at the time of the
Director’s nomination or selection and who is not an “affiliate” or “associate”
(as defined in Regulation12B under the Exchange Act) of any person who is the
beneficial owner, directly or indirectly, of securities representing ten percent
(10%) or more of the combined voting power of the Company’s outstanding
securities then entitled ordinarily to vote for the election of Directors.

 

3.8Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

(a)Sub-Accounts. Separate sub-accounts shall be established and maintained with
respect to each Participant’s Account Balance (together, the “Sub-Accounts”),
each attributable to the portion of the Participant’s Account Balance with
respect to which the same time and form of distribution has been elected
pursuant to Section 5.2 hereof.

 

(b)Election of Measurement Funds. Subject to Section 3.8(f) below, a
Participant, in connection with his or her initial deferral election in
accordance with Section 3.3(a) above, shall elect, on the Election Form(s), one
or more Measurement Funds (as described in Section 3.8(d) below) to be used to
determine the additional amounts to be credited or debited to each of his or her
Sub-Accounts for the first business day of the Plan Year, continuing thereafter
unless changed in accordance with the next sentence. Commencing with the first
business day of the Plan Year, and continuing thereafter for the remainder of
the Plan Year (unless the Participant ceases during the Plan Year to participate
in the Plan), the Participant may (but is not required to) elect daily, by
submitting an Election Form(s) to the Administrator that is accepted by the
Administrator (which submission may take the form of an electronic transmission,
if required or permitted by the Administrator), to add or delete one or more
Measurement Funds to be used to determine the additional amounts to be credited
or debited to each of his or her Sub-Accounts, or to change the portion of each
of his or her Sub-Accounts allocated to each previously or newly elected
Measurement Funds. If an election is made in accordance with the previous
sentence, it shall apply to the next business day and continue thereafter for
the remainder of the Plan Year (unless the Participant ceases during the Plan
Year to participate in the Plan), unless changed in accordance with the previous
sentence.

 



 10 

 

 

(c)Proportionate Allocation. In making any election described in
Section 3.8(b) above, the Participant shall specify on the Election Form(s), in
whole percentage points, the percentage of each of his or her Sub-Account(s) to
be allocated to a Measurement Fund (as if the Participant was making an
investment in that Measurement Fund with that portion of his or her Account
Balance).

 

(d)Measurement Funds. Subject to Section 3.8(f) below, the Participant may elect
one or more of the Measurement Funds established by the Administrator (the
“Measurement Funds”), for the purpose of crediting or debiting additional
amounts to his or her Account Balance. The Administrator may, in its sole
discretion, discontinue, substitute or add a Measurement Fund. Each such action
will take effect after the Administrator gives Participants advance written
notice of such change at such time determined by the Administrator and
communicated to Participants. If the Administrator receives an initial or
revised Measurement Funds election which it deems to be incomplete, unclear or
improper, the Participant’s Measurement Funds election then in effect shall
remain in effect (or, in the case of a deficiency in an initial Measurement
Funds election, the Participant shall be deemed to have filed no deemed
investment direction). If the Administrator possesses (or is deemed to possess
as provided in the previous sentence) at any time directions as to Measurement
Funds of less than all of the Participant’s Account Balance, the Participant
shall be deemed to have directed that the undesignated portion of the Account
Balance be deemed to be invested in a money market, fixed income or similar
Measurement Fund made available under the Plan as determined by the
Administrator in its discretion. Each Participant hereunder, as a condition to
his or her participation hereunder, agrees to indemnify and hold harmless the
Administrator, the Employer and the Company, and their agents and
representatives, from any losses or damages of any kind relating to (i) the
Measurement Funds made available hereunder and (ii) any discrepancy between the
credits and debits to the Participant’s Account Balance based on the performance
of the Measurement Funds and what the credits and debits otherwise might be in
the case of an actual investment in the Measurement Funds.

 



 11 

 

 

(e)Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Administrator, in
its sole discretion, based on the performance of the Measurement Funds
themselves. A Participant’s Account Balance shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant, or as otherwise determined by the Administrator in its sole
discretion, as though (i) a Participant’s Account Balance were invested in the
Measurement Funds selected by the Participant, in the percentages elected by the
Participant as of such date, at the closing price on such date; (ii) the portion
of the Annual Deferral Amount that was actually deferred was invested in the
Measurement Funds selected by the Participant, in the percentages elected by the
Participant, no later than the close of business on the third (3rd) business day
after the day on which such amounts are actually deferred from the Participant’s
pay, at the closing price on such date; (iii) any Annual Company Discretionary
Contribution Amounts credited to a Participant’s Account Balance were invested
in the Measurement Fund(s) selected by the Participant, in the percentages
elected by the Participant, as soon as administratively practicable following
the date such amount(s) were credited to the Participant’s Plan Account; and
(iv) any distribution made to a Participant that decreases such Participant’s
Account Balance ceased being invested in the Measurement Funds, in the
percentages applicable to such calendar day, no earlier than three (3) business
days prior to the distribution, at the closing price on such date.

 

(f)No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Employer or the trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Employer or the Trust; the
Participant shall at all times remain an unsecured general creditor of the
Employer.

 

(g)Beneficiary Elections. Each reference in this Section 3.8 to a Participant
shall be deemed to include, where applicable, a reference to a Beneficiary.

 

3.9Payroll Reductions and Taxes.

 

(a)Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Employer shall withhold from
that portion of the Participant’s pay that is not being deferred, in a manner
determined by the Employer, the Participant’s share of FICA and other employment
taxes on such Annual Deferral Amount. If necessary, the Administrator may reduce
the Annual Deferral Amount in order to comply with this Section 3.9. In
addition, the Administrator may reduce the Annual Deferral Amount as permitted
by Section 409A to the extent necessary to make any other payroll reductions
elected by the Participant or required under any other benefit plan of the
Employer (e.g., reductions for contributions to a cafeteria plan (as defined in
Code Section 125(d)).

 



 12 

 

 

(b)Annual Company Discretionary Contribution Amounts. When a Participant becomes
vested in his or her Company Discretionary Contribution Account, the Employer
shall withhold from the Participant’s Base Annual Salary and/or Directors’ Fees
that is not deferred, in a manner determined by the Employer, the Participant’s
share of FICA and other employment taxes. If necessary, the Committee may reduce
the vested portion of the Participant’s Company Discretionary Contribution
Account in order to comply with this Section 3.9.

 

3.10Distributions. Notwithstanding anything herein to the contrary, any payments
made to a Participant or Beneficiary under this Plan shall be in cash form, and
the Employer, or the trustee of the Trust, shall withhold from any payments made
under this Plan all Federal, state and local income, employment and other taxes
required to be withheld by the Employer, or the trustee of the Trust, in
connection with such payments, and, subject to Section 3.11, any indebtedness of
the Participant to the Employer as of the date(s) of distribution, in amounts
and in a manner to be determined in the reasonable discretion of the Employer
and the trustee of the Trust. Any payment made to a Participant or Beneficiary
under this Plan shall be made on or during the period after the payment date or
event specified herein; provided, however, such payment shall not be made later
than the later of (i) the last day of the calendar year in which the payment
date or event occurs, or, if later, the fifteenth (15th) day of the third
(3rd) calendar month following the date of the payment date or event, or
(ii) the last day of such other, extended period as the IRS may prescribe, such
as in the case of disputed payments or refusals to pay, provided the conditions
of such extension have been satisfied. If a Participant who experiences a
Separation from Service is rehired, his or her distributions hereunder may not
be suspended.

 

3.11Offset for Obligations to Employer. If, at the time a Participant or his or
her Beneficiary becomes entitled to a payment hereunder, the Participant has a
debt, obligation or other liability to the Employer due and owing which has been
incurred in the ordinary course of the service relationship, the Employer or
trustee of the Trust may offset the amount owed to the Employer against the
amount otherwise payable hereunder, provided that the entire offset in an
taxable year does not exceed five thousand dollars ($5,000) and the offset is
taken at the same time and in the same amount as the debt otherwise would have
been due and collected from the Participant.

 



 13 

 

 

ARTICLE 4

Short-Term Payout/Unforeseeable Financial Emergencies

 

4.1Short-Term Payout. At the same time that a Participant elects to defer an
Annual Deferral Amount for a given Plan Year, the Participant may elect to
receive a future “Short-Term Payout” from the Plan. The Participant’s Short-Term
Payout election must be made by the deadline(s) set forth in Section 3.3(a) for
making a deferral election in respect of the Base Annual Salary and/or
Directors’ Fees to which it relates, and is irrevocable after that deadline has
passed. Subject to such requirements as may be imposed by the Administrator, a
Participant may make separate Short-Term Payout elections in respect of the Base
Annual Salary and/or Directors’ Fees portions of his or her Annual Deferral
Amount. Subject to the Deduction Limitation and to Section 3.11, the Short-Term
Payout shall be a lump sum payment in an amount that is equal to the Annual
Deferral Amount (or applicable portion thereof) and amounts credited or debited
thereto in the manner provided in Section 3.9 above, determined at the time that
the Short-Term Payout becomes payable. Subject to the Deduction Limitation and
the other terms and conditions of this Plan, each Short-Term Payout elected by
the Participant shall be paid out during the first sixty (60) days of the Plan
Year designated by the Participant in the applicable Election Form. The
Administrator shall determine the earliest commencement date that may be elected
by the Participant for each Short-Term Payout, which shall be designated on the
Election Form. Notwithstanding the preceding sentences or any other provision of
this Plan that may be construed to the contrary, a Participant who is in active
service with the Employer may, with respect to each Short-Term Payout, on a form
determined by the Administrator, make one (1) or more additional deferral
elections (a “Subsequent Election”) to defer payment of such Short-Term Payout
to a Plan Year subsequent to the Plan Year originally (or subsequently) elected
in accordance with Treasury Regulation Section 1.409A-2(b); provided, however,
any such Subsequent Election will be null and void unless accepted by the
Administrator no later than one (1) year prior to the first day of the Plan Year
in which, but for the Subsequent Election, such Short-Term Payout would be paid,
and such Subsequent Election provides for a deferral of at least five (5) Plan
Years following the Plan Year in which the Short-Term Payout, but for the
Subsequent Election, would be paid. Any amounts credited to the Participant’s
Company Supplemental Contribution Account and/or Company Discretionary
Contribution Account shall not be eligible for a Short-Term Payout under the
Plan.

 

4.2Other Benefits Take Precedence Over Short-Term Payout. Should an event occur
that triggers a benefit under Article 5 or 6 (or Articles 2, 3, or 4 of Appendix
A for deferrals to which Appendix A applies) prior to the occurrence of the
Short-Term Payout Date, any Annual Deferral Amounts, plus or minus amounts
credited or debited thereon, that are subject to a Short-Term Payout election
under Section 4.1 shall not be paid in accordance with Section 4.1 but shall be
paid in accordance with the other applicable Article.

 

4.3Withdrawal Payout/Termination of Deferral Election for Unforeseeable
Financial Emergencies. If a Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Administrator to (i) halt any
deferrals required to be made by the Participant to the extent permitted by
Section 409A and (ii) receive a partial or full payout from the Plan. The payout
shall not exceed the lesser of the Participant’s Account Balance, or the amount
reasonably needed to satisfy the Unforeseeable Financial Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the payouts, after
taking into account the extent to which the Unforeseeable Financial Emergency is
or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation of assets would not itself cause severe financial hardship) or by
termination of deferrals hereunder. If, subject to the sole discretion of the
Administrator (which discretion the Administrator is bound to exercise, however,
within the limitations of Section 409A), the petition for a termination of
deferrals and payout is approved, cessation shall take effect upon the date of
approval and any payout shall be made within sixty (60) days of the date of
approval. The payment of any amount under this Section 4.3 shall be subject to
Section 3.10, but shall not be subject to the Deduction Limitation.
Notwithstanding anything set forth in this Section 4.3, a Participant may not
receive a payout pursuant to this Section 4.3 to the extent such payout would
not be permitted under Section 409A.

 



 14 

 

 

ARTICLE 5

Termination Benefit

 

5.1Termination Benefit. Subject to the Deduction Limitation and to Section 3.10,
a Participant who Separates from Service shall receive, as a Termination
Benefit, his or her vested Account Balance (or applicable portion thereof).

 

5.2Payment of Termination Benefit. At the same time that a Participant elects to
defer an Annual Deferral Amount for a given Plan Year, the Participant may elect
to receive that portion of his or her Termination Benefit attributable to the
Annual Deferral Amount in a lump sum, or pursuant to one of the available Yearly
Installment Methods. The lump sum payment shall be made, or installments shall
commence, (i) if the Participant’s Separation from Service occurs during January
through June of any Plan Year, during the January of the Plan Year following the
Plan Year of the Participant’s Separation from Service; (ii)  if the
Participant’s Separation from Service occurs during July through December of any
Plan Year, during the July of the Plan Year following the Plan Year of the
Participant’s Separation from Service.

 

The Participant may change his or her election to an allowable alternative
payout period date by submitting a new Election Form to the Administrator in
accordance with Treasury Regulation Section 1.409A-2(b), provided that any such
Election Form will not take effect until one (1) year after it is made and will
be null and void unless accepted by the Administrator no later than one (1) year
prior to the date of the Participant’s Separation from Service and provides for
a distribution (or commencement of distributions) date which is at least five
(5) years from the distribution (or commencement of distributions) date then in
effect. Subject to the foregoing, the Election Form most recently accepted by
the Administrator shall govern the payout of the Termination Benefit with
respect to the portion of the Participant’s Account Balance to which it
pertains.

 

Notwithstanding anything above or elsewhere in the Plan to the contrary, no
change submitted on an Election Form shall be accepted by the Administrator if
the change accelerates the time over which distributions shall be made to the
Participant (except as otherwise permitted under Section 409A) and the
Administrator shall deny any change made to an election if the Administrator
determines that the change violates the requirement under Section 409A that the
first payment with respect to which such election is made be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made. For these purposes, installment payments shall be
treated as a single payment, with the result that an election to change from
installments to a lump sum (or to an different Yearly Installment Method) will
require that the lump sum (or first installment) be postponed until a date which
is at least five (5) years from the previously scheduled payment date of the
first installment.

 



 15 

 

 

If the Participant does not make any election with respect to the payment of any
portion of the Termination Benefit, then such portion shall be paid in a lump
sum: (i) if the Participant’s Separation from Service occurs during January
through June of any Plan Year, during the January of the Plan Year following the
Plan Year of the Participant’s Separation from Service; (ii)  if the
Participant’s Separation from Service occurs during July through December of any
Plan Year, during the July of the Plan Year following the Plan Year of the
Participant’s Separation from Service.

 

Any payment made shall be subject to Section 3.10 and to the Deduction
Limitation.

 

Any amounts credited to the Participant’s Company Discretionary Contribution
Account shall be payable under the Plan solely in the form of a lump sum (in
accordance with the timing rule set forth in the last sentence of the first
paragraph of this Section 5.2) and shall not be eligible for installment
distribution.

 

ARTICLE 6

Survivor Benefit

 

6.1Pre-Termination Survivor Benefit. The Participant’s Beneficiary shall receive
a Pre-Termination Survivor Benefit equal to the Participant’s vested Account
Balance if the Participant dies before he or she experiences a Separation from
Service.

 

6.2Payment of Pre-Termination Survivor Benefit. The Pre-Termination Survivor
Benefit shall be paid to the Participant’s Beneficiary in a lump sum at the time
of the Participant’s death, provided the Administrator receives proof that is
satisfactory to the Administrator of the Participant’s death. Any payment made
hereunder shall be subject to Section 3.10, but shall not be subject to the
Deduction Limitation.

 

6.3Death Prior to Completion of Termination Benefit. If a Participant dies after
his or her Separation from Service but before the Termination Benefit is paid in
full, the Participant’s unpaid Termination Benefit shall be paid to the
Participant’s Beneficiary in a lump sum at the time of the Participant’s death,
provided the Administrator receives proof that is satisfactory to the
Administrator of the Participant’s death. Any payment made hereunder shall be
subject to Section 3.10, but shall not be subject to the Deduction Limitation.

 



 16 

 

 

ARTICLE 7

Beneficiary Designation

 

7.1Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan upon the death of a Participant. The Beneficiary
designated under this Plan may be the same as or different from the Beneficiary
designation under any other plan of the Employer in which the Participant
participates.

 

7.2Beneficiary Designation/Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Administrator or its designated agent. A Participant shall
have the right to change a Beneficiary by completing, signing and otherwise
complying with the terms of the Beneficiary Designation Form and the
Administrator’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Administrator, must be signed by
the Participant’s spouse and returned to the Administrator. Upon the acceptance
by the Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Administrator shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Administrator prior to his or her death.

 

7.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.

 

7.4No Beneficiary Designation. If a Participant fails to designate a Beneficiary
as provided in Sections 7.1, 7.2 and 7.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse, or, if the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

7.5Doubt as to Beneficiary. Subject to any limitations imposed by Section 409A,
if the Administrator has any doubt as to the proper Beneficiary to receive
payments pursuant to this Plan, the Administrator shall have the right,
exercisable in its discretion, to cause the Employer to withhold such payments
until this matter is resolved to the Administrator’s satisfaction.

 

7.6Discharge of Obligations. The payment of benefits under the Plan to a person
believed in good faith by the Administrator to be a valid Beneficiary shall
fully and completely discharge the Employer and the Administrator from all
further obligations under this Plan with respect to the Participant, and that
Participant’s Plan Agreement shall terminate upon such full payment of benefits.
Neither the Administrator nor the Employer shall be obliged to search for any
Participant or Beneficiary beyond the sending of a registered letter to such
person’s last known address. If the Administrator notifies any Participant or
Beneficiary that he or she is entitled to an amount under the Plan and the
Participant or Beneficiary fails to claim such amount or make his or her
location known to the Administrator within three (3) years thereafter, then,
except as otherwise required by law, if the location of one or more of the next
of kin of the Participant is known to the Administrator, the Administrator may
direct distribution of such amount to any one or more or all of such next of
kin, and in such proportions as the Administrator determines. If the location of
none of the foregoing persons can be determined, the Administrator shall have
the right to direct that the amount payable shall be deemed to be a forfeiture,
except that the dollar amount of the forfeiture, unadjusted for deemed gains or
losses in the interim, shall be paid by the Employer if a claim for the benefit
subsequently is made by the Participant or the Beneficiary to whom it was
payable. If a benefit payable to an unlocated Participant or Beneficiary is
subject to escheat and/or unclaimed property laws pursuant to applicable law,
neither the Administrator nor the Employer shall be liable to any person for any
payment made in accordance with such law.

 



 17 

 

 

ARTICLE 8

Termination/Amendment/Modification

 

8.1Termination. Although the Employer anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that the Employer will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees or Directors, by action of the Administrator. Upon a
termination of the Plan in accordance with the requirements, restrictions and
limitations of Section 1.409A-3(j)(4)(ix) of the Treasury regulations, the Plan
Agreements of the affected Participants shall terminate and they shall be paid
in a single lump sum distribution their vested Account Balances (but not to
commence before or end after any distribution period required by Section 409A).
If, due to the circumstances surrounding the Plan termination, a distribution of
a Participant’s vested Account Balance upon Plan termination is not permitted by
Section 409A, the payment of the Account Balance shall be made only after Plan
benefits otherwise become due hereunder. Except by reason of changing the time
and form of payment of a Participant’s benefit under the Plan, the termination
of the Plan shall not adversely affect any Participant or Beneficiary who has
become entitled to the payment of any benefits under the Plan as of the date of
termination.

 

8.2Amendment. The Company may, at any time, amend or modify the Plan in whole or
in part by the action of the Administrator; provided, however, that no amendment
or modification shall be effective to decrease or restrict the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Separation from Service as of the effective date of the amendment or
modification. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification.

 



 18 

 

 

8.3Plan Agreement. Despite the provisions of Sections 8.1 and 8.2 above, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the consent of the Participant.

 

8.4Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5 or 6 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

 

8.5Amendment to Ensure Proper Characterization of the Plan. Notwithstanding the
previous Sections of this Article, the Plan may be amended at any time,
retroactively if required, if found necessary, in the opinion of the Employer,
in order to ensure that the Plan is characterized as a non-tax-qualified “top
hat” plan of deferred compensation maintained for a select group of management
or highly compensated employees, as described under ERISA Sections 201(2),
301(a)(3) and 401(a)(1), to conform the Plan to the provisions to Section 409A
and to ensure that amounts under the Plan are not considered to be taxed to a
Participant under the Federal income tax laws prior to the Participant’s receipt
of the amounts or to conform the Plan and the Trust to the provisions and
requirements of any applicable law (including ERISA and the Code).

 

ARTICLE 9

Administration

 

9.1Administrator Duties. This Plan shall be administered by the Committee, or,
with respect to those duties and responsibilities described below, appropriate
management personnel designated by the Committee to perform such duties and
responsibilities. The Administrator shall have the discretion and authority to
(i) make, amend, interpret and enforce all appropriate rules and regulations for
the administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving as a member of the Administrator who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Administrator shall be
entitled to rely on information furnished by a Participant or the Employer.

 

Any of the duties and responsibilities of the Administrator under the Plan,
including, but not limited to those listed below, may be performed by
appropriate management personnel designated by the Committee to perform such
duties and responsibilities, except that any decision, interpretation,
calculation or other action not listed below which would materially increase the
Employer’s liability and/or costs associated with the Plan must be approved by
the Committee:

 

(a)the appropriate management personnel may designate those Employees of the
Employer who are eligible to participate in the Plan in accordance with
Section 2.1;

 



 19 

 

 

(b)the appropriate management personnel may make all discretionary decisions
under the Plan with respect to Annual Company Discretionary Contribution
Amounts; provided, however, that the appropriate management personnel may only
credit an Annual Company Discretionary Contribution Amount under the Plan on
behalf of a Participant without Committee approval if, but for the decision to
so credit, the appropriate management personnel could otherwise have directed,
without Committee approval, that the Participant receive an amount equal to the
Annual Company Discretionary Contribution Amount in cash;

 

(c)the appropriate management personnel may administer the claims procedure
requirements of the Plan set forth in Article 12;

 

(d)the appropriate management personnel may make Plan amendments under Article 9
in order to permit the deferral of bonuses, sales commissions or other
incentives and/or to permit other forms and timing of distributions under the
Plan.

 

(e)the appropriate management personnel may make other Plan amendments under
Article 9, but only to the extent such amendments are required by applicable law
or do not materially increase the Employer’s liability and/or costs associated
with the Plan;

 

(f)the appropriate management personnel may change service providers used in
connection with the Plan;

 

(g)the appropriate management personnel may allocate expenses associated with
the Plan’s administration among Participants’ Account Balances;

 

(h)the appropriate management personnel may change the deemed investment
alternatives available under the Plan.

 

9.2Agents. In the administration of this Plan, the Administrator may, from time
to time, employ agents and delegate to them such administrative duties as they
see fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to the Employer.

 

9.3Binding Effect of Decisions. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 

9.4Indemnity of Administrator. The Employer shall indemnify and hold harmless
the members of the Administrator, and any individuals to whom the duties of the
Administrator may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Administrator or
any of its members or any such individuals. This indemnification shall be in
addition to, and not in limitation of, any other indemnification protections of
the Administrator.

 



 20 

 

 

9.5Employer Information. To enable the Administrator to perform its functions,
the Employer shall supply full and timely information to the Administrator on
all matters relating to the compensation of the Participants, the date and
circumstances of the death or employment termination of the Participants, and
such other pertinent information as the Administrator may reasonably require.

 

ARTICLE 10

Other Benefits and Agreements

 

10.1Coordination With Other Benefits. The benefits provided for a Participant or
a Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for Employees or
Directors of the Employer. The Plan shall supplement and shall not supersede,
modify or amend any other plan or program except as may otherwise be expressly
provided.

 

ARTICLE 11

Claims Procedures

 

11.1Scope of Claims Procedures. This Article is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at 29 C.F.R. Section 2560.503-1. If any provision
of this Article conflicts with the requirements of those regulations, the
requirements of those regulations will prevail.

 

For purposes of this Article, references to disability benefit claims are
intended to describe claims made by Participants in connection with a revocation
of a deferral election pursuant to Section 3.3(c), but only if and to the extent
that such claims require an independent determination by the Administrator that
the Participant is or is not suffering from a disability, within the meaning
Section 1.409A-3(j)(4)(xii) of the Treasury regulations. If the Administrator’s
determination is based entirely on a disability determination made by another
party, such as the Social Security Administration or another federal or state
agency or an insurer with respect to a disability insurance policy covering the
Participant, the Participant’s claim shall not be treated as a disability claim
for purposes of the special provisions of this Article that apply to claims for
which an independent determination of disability is required.

 

11.2Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any benefit under the Plan (a “Claimant”) may file a claim with the
Administrator. The Administrator shall review the claim itself or appoint an
individual or an entity to review the claim.

 

(a)Benefit Claims that do not Require a Determination of Disability. If the
claim is for a benefit other than one that requires a determination by the
Committee of a Participant’s disability, the Claimant shall be notified within
ninety (90) days after the claim is filed whether the claim is allowed or
denied, unless the Claimant receives written notice from the Administrator or
appointee of the Administrator prior to the end of the ninety (90) day period
stating that special circumstances require an extension of the time for
decision, such extension not to extend beyond the day which is one hundred
eighty (180) days after the day the claim is filed.

 



 21 

 

 

(b)Disability Benefit Claims. In the case of a benefits claim that requires an
independent determination by the Administrator of a Participant’s disability
status, the Administrator shall notify the Claimant of the Plan’s adverse
benefit determination within a reasonable period of time, but not later than
forty-five (45) days after receipt of the claim. If, due to matters beyond the
control of the Plan, the Administrator needs additional time to process a claim,
the Claimant will be notified, within forty-five (45) days after the
Administrator receives the claim, of those circumstances and of when the
Administrator expects to make its decision but not beyond seventy-five
(75) days. If, prior to the end of the extension period, due to matters beyond
the control of the Plan, a decision cannot be rendered within that extension
period, the period for making the determination may be extended for up to one
hundred five (105) days, provided that the Administrator notifies the Claimant
of the circumstances requiring the extension and the date as of which the Plan
expects to render a decision. The extension notice shall specifically explain
the standards on which the determination of a disability is based, the
unresolved issues that prevent a decision on the claim and the additional
information needed from the Claimant to resolve those issues, and the Claimant
shall be afforded at least forty-five (45) days within which to provide the
specified information.

 

(c)Manner and Content of Denial of Initial Claims. If the Administrator denies a
claim, it must provide to the Claimant, in writing or by electronic
communication:

 

(i)The specific reasons for the denial;

 

(ii)A reference to the Plan provision or insurance contract provision upon which
the denial is based;

 

(iii)A description of any additional information or material that the Claimant
must provide in order to perfect the claim;

 

(iv)An explanation of why such additional material or information is necessary;

 

(v)Notice that the Claimant has a right to request a review of the claim denial
and information on the steps to be taken if the Claimant wishes to request a
review of the claim denial; and

 

(vi)A statement of the participant’s right to bring a civil action under ERISA
Section 502(a) following a denial on review of the initial denial.

 

In addition, in the case of a denial of benefits on the basis of the
Administrator’s independent determination of the Participant’s disability
status, the Administrator will provide a copy of any rule, guideline, protocol,
or other similar criterion relied upon in making the adverse determination (or a
statement that the same will be provided upon request by the Claimant and
without charge).

 



 22 

 

 

11.3Review Procedures.

 

(a)Benefit Claims that do not Require a Determination of Disability. Except for
claims requiring an independent determination of a Participant’s Disability
status, a request for review of a denied claim must be made in writing to the
Administrator within sixty (60) days after receiving notice of denial. The
decision upon review will be made within sixty (60) days after the
Administrator’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision.

 

The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Administrator. The reviewer shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

 

(b)Disability Benefit Claims. In addition to having the right to review
documents and submit comments as described in (a) above, a Claimant whose claim
for benefits requires an independent determination by the Administrator of the
Participant’s disability status has at least one hundred eighty (180) days
following receipt of a notification of an adverse benefit determination within
which to request a review of the initial determination. In such cases, the
review will meet the following requirements:

 

(i)The Plan will provide a review that does not afford deference to the initial
adverse benefit determination and that is conducted by an appropriate named
fiduciary of the Plan who did not make the initial determination that is the
subject of the appeal, nor by a subordinate of the individual who made the
determination.

 

(ii)The appropriate named fiduciary of the Plan will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment before making a decision on review of
any adverse initial determination based in whole or in part on a medical
judgment. The professional engaged for purposes of a consultation in the
preceding sentence shall not be an individual who was consulted in connection
with the initial determination that is the subject of the appeal or the
subordinate of any such individual.

 



 23 

 

 

(iii)The Plan will identify to the Claimant the medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with the review,
without regard to whether the advice was relied upon in making the benefit
review determination.

 

(iv)The decision on review will be made within forty-five (45) days after the
Committee’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than ninety (90) days after receipt of a request for review.
A notice of such an extension must be provided to the Claimant within the
initial forty-five (45) day period and must explain the special circumstances
and provide an expected date of decision.

 

(c)Manner and Content of Notice of Decision on Review. Upon completion of its
review of an adverse initial claim determination, the Administrator will give
the Claimant, in writing or by electronic notification, a notice containing:

 

(i)its decision;

 

(ii)the specific reasons for the decision;

 

(iii)the relevant Plan provisions or insurance contract provisions on which its
decision is based;

 

(iv)a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan’s files which is relevant to the Claimant’s claim
for benefits;

 

(v)a statement describing the Claimant’s right to bring an action for judicial
review under ERISA Section 502(a); and

 

(vi)if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

 

11.4Calculation of Time Periods. For purposes of the time periods specified in
this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

 

11.5Legal Action. If the Plan fails to follow the claims procedures required by
this Article, a Claimant shall be deemed to have exhausted the administrative
remedies available under the Plan and shall be entitled to pursue any available
remedy under ERISA Section 502(a) on the basis that the Plan has failed to
provide a reasonable claims procedure that would yield a decision on the merits
of the claim. A Claimant’s compliance with the foregoing provisions of this
Article is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claims for benefits under the Plan. However,
notwithstanding anything herein that may suggest otherwise, with respect to any
claim pertaining to a Participant who is not subject to ERISA, following the
Claimant’s exhaustion of the foregoing provisions of this Article, all disputes
in connection with such claim shall be resolved by binding arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association.

 



 24 

 

 

ARTICLE 12

Trust

 

12.1Establishment of the Trust. The Company intends to establish the Trust after
the Spin-off, and the Employer intends, but is not required, to transfer over to
the Trust at least annually such assets as the Employer determines, in its sole
discretion, are necessary to provide for its respective future liabilities
created with respect to the Annual Deferral Amounts, Annual Company Supplemental
Contribution Amounts and Annual Company Discretionary Contribution Amounts for
the Participants.

 

12.2Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employer, Participants and the creditors of the Employer to the
assets transferred to the Trust. The Employer shall at all times remain liable
to carry out its obligations under the Plan.

 

12.3Distributions From the Trust. The Employer’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Employer’s obligations under this
Plan.

 

ARTICLE 13

Miscellaneous

 

13.1Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

13.2Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Employer. For purposes of the payment of
benefits under this Plan, any and all of the Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. The
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 



 25 

 

 

13.3Employer’s Liability. The Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. The Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

13.4Nonassignability. Subject to Sections 3.10 and 3.11, neither a Participant
nor any other person shall have any right to commute, sell, assign, transfer,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate,
alienate or convey in advance of actual receipt, the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and non-transferable. Subject to Sections 3.11 and
13.15, no part of the amounts payable shall, prior to actual payment, be subject
to seizure, attachment, garnishment or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.

 

13.5Not a Contract of Continued Service. The terms and conditions of this Plan
shall not be deemed to constitute a contract of continued service by the
Participant to the Employer and a Participant, whether in an employee or
independent contractor capacity. Such service is hereby acknowledged, subject to
applicable state law, to be an “at will” service relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless expressly provided in a written employment,
consulting or like agreement. Nothing in this Plan shall be deemed to give any
Participant the right to be retained in the service of the Employer either as an
Employee or Director, or to interfere with the right of the Employer to
discipline or discharge the Participant at any time.

 

13.6Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Administrator by furnishing any and all information requested
by the Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including, but not limited to, taking such physical examinations as
the Administrator may deem necessary.

 

13.7Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

13.8Captions. The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 



 26 

 

 

13.9Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Utah
without regard to its conflicts of laws principles.

 

13.10Notice. Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

Vice President, Human Resources

 

1678 S. Pioneer Rd.

 

Salt Lake City, UT 84104

 

With Copy To:

 

General Counsel

 

1678 S. Pioneer Rd.

 

Salt Lake City, UT 84104

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

13.11Successors. The provisions of this Plan shall bind and inure to the benefit
of the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

 

13.12Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

13.13Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein; except to the extent that
Section 409A requires that this Section 13.13 be disregarded because it purports
to nullify Plan terms that are not in compliance with Section 409A.

 

13.14Incompetent. If the Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 



 27 

 

 

13.15Court Order. The Administrator is authorized to make any payments otherwise
distributable here under as directed by court order in any action in which the
Plan or the Administrator has been named as a party. In addition, if a court
determines that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan in connection with a property
settlement or otherwise, the Administrator, in its sole discretion but solely if
and to the extent permitted by Section 409A, shall have the right,
notwithstanding any election made by a Participant, to immediately distribute
the spouse’s or former spouse’s interest in the Participant’s benefits under the
Plan to that spouse or former spouse.

 

13.16Acceleration of Distribution.

 

(a)In General. The Employer may, in its discretion (without any direct or
indirect election on the part of any Participant), accelerate the date of
distribution or commencement of distributions hereunder, or accelerate
installment payments by paying the vested Account Balance in a lump sum or
pursuant to a Yearly Installment Method using fewer years, to the extent
permitted under Section 409A (such as, for example, as provided in
Section 1.409A-3(j)(4) of the Treasury regulations, to comply with domestic
relations orders or certain conflict of interest rules, to pay employment taxes,
to make a lump sum cashout of certain de minimus amounts that are less than the
applicable dollar amount under Code Section 402(g)(1)(B), or to make payments
upon income inclusion under Section 409A).

 

(b)Trust. If the Trust terminates in accordance with the provisions of the Trust
and benefits are distributed from the Trust to a Participant in accordance with
such provisions, the Participant’s benefits under this Plan shall be reduced to
the extent of such distributions.

 

13.17Delay in Payment. If the Employer reasonably anticipates that any payment
scheduled to be made hereunder would violate securities laws (or other
applicable laws) or jeopardize the ability of the Employer to continue as a
going concern if paid as scheduled, then the Administrator may defer that
payment, provided the Employer treats payments to all similarly situated
Participants on a reasonably consistent basis and does so in compliance with
Section 409A. In addition, the Employer may, in its discretion, delay a payment
upon such other events and conditions as the IRS may prescribe in compliance
with Section 409A, provided the Employer treats payments to all similarly
situated Participants on a reasonably consistent basis. Any amounts deferred
pursuant to this Section shall continue to be credited or debited with
additional amounts in accordance with Section 3.8 above, even if such amount is
being paid out in installments. The amounts so deferred and amounts credited or
debited thereon shall be distributed to the Participant or his or her
Beneficiary (in the event of the Participant’s death) at the earliest possible
date on which the Administrator reasonably anticipates that such violation or
material harm would be avoided or as otherwise prescribed by the IRS.

 



 28 

 

 

13.18Prohibited Acceleration/Distribution Timing. This Section shall take
precedence over any other provision of the Plan or this Article 14 to the
contrary. If the timing of any distribution election would result in any tax or
other penalty (other than ordinarily payable Federal, state or local income or
payroll taxes), which tax or penalty can be avoided by payment of the
distribution at a later time, then the distribution shall be made (or commence,
as the case may be) on (or as soon as practicable after) the first date on which
such distributions can be made (or commence) without such tax or penalty; except
to the extent that Section 409A requires that this Section be disregarded
because it purports to nullify Plan terms that are not in compliance with
Section 409A.

 

13.19Insurance. The Employer, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose. The Employer or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employer shall supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employer has applied
for insurance.

 

13.20Aggregation of Employers. If the Employer is a member of a controlled group
of corporations or a group of trades or business under common control, all
members of the group shall be treated as a single Employer for purposes of
whether there has occurred a Separation from Service to the extent required
under Section 409A and for any other purposes under the Plan as Section 409A
shall require.

 

13.21Aggregation of Plans. If the Employer offers other account balance deferred
compensation plans in addition to the Plan, those plans together with the Plan
shall be treated as a single plan to the extent required under Section 409A for
purposes of determining whether an Employee or Director may make a deferral
election pursuant to Section 3.3(a) within thirty (30) days of becoming eligible
to participate in the Plan, for purposes of cashing out de minimus amounts
pursuant to Section 13.16 and for any other purposes under the Plan as
Section 409A shall require.

 

13.22USERRA. Notwithstanding anything herein to the contrary, any deferral or
distribution election provided to a Participant as necessary to satisfy the
requirements of the Uniformed Services Employment and Reemployment Rights Act of
1994, as amended, shall be permissible hereunder.

 

 29 

 

 

Appendix A

 

The following provisions shall modify the corresponding provisions of the Plan
with respect to deferrals made by employees and nonemployee directors under the
VMS Plan and assumed hereunder (the “Assumed VMS Deferrals”). Capitalized terms
defined in this Appendix A shall apply to the Assumed VMS Deferrals. Capitalized
terms that are used in this Appendix A but are not defined in this Appendix A
shall have the meaning set forth in the Plan. For the avoidance of doubt, the
spin-off of Varex Imaging Corporation from VMS shall not constitute a
termination of employment for any purpose with respect to the Assumed VMS
Deferrals or with respect to deferrals made under the Plan. The assumption of
the Assumed VMS Deferrals is intended to preserve the economic rights of the
applicable Participants and comply with Section 409A (including, without
limitation, preserving the time and form of payment), and shall be interpreted
accordingly.

 

ARTICLE 1

Definitions

 

1.1“Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
(ii) the Company Supplemental Contribution Account balance and (iii) the Company
Discretionary Contribution Account balance. The Account Balance, and each other
specified account balance, shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary.

 

1.2“Annual Company Discretionary Contribution Amount” shall mean, for the Plan
Year of reference, the amount determined in accordance with Section 3.6 of the
VMS Plan and credited to such account prior to the Spin-off.

 

1.3“Annual Company Supplemental Contribution Amount” shall mean, for the Plan
Year of reference, the amount determined in accordance with Section 3.5 of the
VMS Plan and credited to such account prior to the Spin-off.

 

1.4“Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary, Incentive Payments and/or Directors’ Fees that a Participant
elected to have deferred under the VMS Plan for any one Plan Year.

 

1.5“Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with the VMS Plan or the Plan, that are
entitled to receive benefits under this Plan upon the death of a Participant.

 

1.6“Company Discretionary Contribution Account” shall mean (i) the sum of all of
the Participant’s Annual Company Discretionary Contribution Amounts, plus
(ii) amounts credited or debited in accordance with all the applicable crediting
provisions of this Plan and the VMS Plan that relate to the Participant’s
Company Discretionary Contribution Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan and the VMS Plan
that relate to the Participant’s Company Discretionary Contribution Account.

 



 30 

 

 

1.7“Company Supplemental Contribution Account” shall mean (i) the sum of all of
the Participant’s Annual Company Supplemental Contribution Amounts, plus
(ii) amounts credited or debited in accordance with all the applicable crediting
provisions of this Plan and the VMS Plan that relate to the Participant’s
Company Supplemental Contribution Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan and the VMS Plan
that relate to the Participant’s Company Supplemental Contribution Account. A
Participant shall at all times be 100% vested in his or her Company Supplemental
Contribution Account.

 

1.8“Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited in accordance with all
the applicable crediting provisions of this Plan and the VMS Plan that relate to
the Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan and the VMS Plan
that relate to his or her Deferral Account.

 

1.9“Incentive Payments” shall mean any compensation payable to a Participant
under the Annual Incentive Plan, Employee Incentive Plan, Sales Incentive Plan
or Service Incentive Plan.

 

1.10       “Participant” shall mean a person having Assumed VMS Deferrals.

 

1.11“Pre-Termination Survivor Benefit” shall mean the benefit set forth in
Section 3 of this Appendix A.

 

1.12“Regular Termination” shall mean Separation from Service, voluntarily or
involuntarily, for any reason other than Retirement or death.

 

1.13“Regular Termination Benefit” shall mean the benefit set forth in Article 4
of this Appendix A.

 

1.14“Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
employee, Separation from Service for any reason other than death on or after
the attainment of age fifty-five (55) with ten (10) Years of Service; and shall
mean with respect to a director who is not an employee, Separation from Service
on or after the attainment of age seventy (70). If a Participant is both an
employee and a director, Retirement shall not occur until he or she Retires as
both an employee and a director on or after the attainment of age fifty-five
(55) with ten (10) Years of Service.

 

1.15“Retirement Benefit” shall mean the benefit set forth in Article 2 of this
Appendix A.

 

1.16“Yearly Installment Method” shall be a yearly installment payment over one
of the installment payout alternatives selected by the Participant in accordance
with this Plan and the VMS Plan, calculated as follows (subject to
Section 3.10): The Account Balance of the Participant shall be calculated as of
the close of business on the date of reference (or, if the date of reference is
not a business day, on the immediately following business day), and shall be
paid during the calendar month containing the date of reference unless otherwise
provided herein. The date of reference with respect to the first yearly
installment payment shall be the first day of the month provided in Section 2.2
of this Appendix A and the date of reference with respect to subsequent yearly
installment payments shall be the anniversary of such date.

 



 31 

 

 

The installment payout alternative available for election by the Participant
with respect to his or her Retirement Benefit is substantially equal annual
installments of between two (2) and fifteen (15) years. The yearly installment
shall be calculated by multiplying this Account Balance by a fraction, the
numerator of which is one (1), and the denominator of which is the remaining
number of yearly payments due the Participant. By way of example, if the
Participant elects a five (5) year Yearly Installment Method, the first payment
shall be one-fifth (1/5) of the Account Balance (or applicable portion thereof),
calculated as described in this definition. During the calendar month containing
the anniversary of the date of reference for the first yearly installment
payment, the payment shall be one-fourth (1/4) of the Account Balance (or
applicable portion thereof), calculated as described in this definition

 

1.17“Years of Service” shall mean the total number of full years in which a
Participant has been employed by VMS (or one or more of its subsidiaries that
qualified as an “Employer” under the VMS Plan) or one or more Employers. For
purposes of this definition, a year of employment shall be a 365 day period (or
366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date. Any partial
year of employment shall not be counted.

 

ARTICLE 2

Retirement Benefit

 

2.1Retirement Benefit. Subject to the Deduction Limitation and to Section 3.10,
a Participant who Retires shall receive, as a Retirement Benefit, his or her
vested Account Balance (or applicable portion thereof).

 

2.2Payment of Retirement Benefit. At the same time that a Participant elects to
defer an Annual Deferral Amount for a given Plan Year, the Participant may elect
to receive that portion of his or her Retirement Benefit attributable to the
Annual Deferral Amount in a lump sum, or pursuant to one of the available Yearly
Installment Methods. For these purposes, any Incentive Payments deferred
pursuant to a deferral election made during a given Plan Year shall be
considered as part of the immediately following Plan Year’s Annual Deferral
Amount regardless of when the Incentive Payments would have been payable in
absence of the deferral election (e.g., Incentive Payments deferred pursuant to
a deferral election made in 2008 shall be considered as part of the
Participant’s 2009 Annual Deferral Amount). Subject to such requirements as may
be imposed by the Administrator, a Participant may make separate Retirement
Benefit distribution elections in respect of the Base Annual Salary, Incentive
Payments and/or Directors’ Fees portions of his or her Annual Deferral Amount.
The lump sum payment shall be made, or installments shall commence, (i) if the
Participant’s Retirement occurs during January through June of any Plan Year,
during the January of the Plan Year following the Plan Year of the Participant’s
Retirement; (ii) if the Participant’s Retirement occurs during July through
December of any Plan Year, during the July of the Plan Year following the Plan
Year of the Participant’s Retirement.

 



 32 

 

 

The Participant may change his or her election to an allowable alternative
payout period date by submitting a new Election Form to the Administrator in
accordance with Treasury Regulation Section 1.409A-2(b), provided that any such
Election Form will be null and void unless accepted by the Administrator no
later than one (1) year prior to the date of the Participant’s Retirement and
provides for a distribution (or commencement of distributions) date which is at
least five (5) years from the distribution (or commencement of
distributions) date then in effect. Subject to the foregoing, the Election Form
most recently accepted by the Administrator shall govern the payout of the
Retirement Benefit with respect to the portion of the Participant’s Account
Balance to which it pertains.

 

Notwithstanding anything above or elsewhere in the Plan to the contrary, no
change submitted on an Election Form shall be accepted by the Administrator if
the change accelerates the time over which distributions shall be made to the
Participant (except as otherwise permitted under Section 409A) and the
Administrator shall deny any change made to an election if the Administrator
determines that the change violates the requirement under Section 409A that the
first payment with respect to which such election is made be deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been made. For these purposes, installment payments shall be
treated as a single payment, with the result that an election to change from
installments to a lump sum (or to an different Yearly Installment Method) will
require that the lump sum (or first installment) be postponed until a date which
is at least five (5) years from the previously scheduled payment date of the
first installment.

 

If the Participant does not make any election with respect to the payment of any
portion of the Retirement Benefit, then such portion shall be paid in a lump
sum: (i) if the Participant’s Retirement occurs during January through June of
any Plan Year, during the January of the Plan Year following the Plan Year of
the Participant’s Retirement; (ii)  if the Participant’s Retirement occurs
during July through December of any Plan Year, during the July of the Plan Year
following the Plan Year of the Participant’s Retirement.

 

Any payment made shall be subject to Section 3.10 and to the Deduction
Limitation.

 

Any amounts credited to the Participant’s Company Supplemental Contribution
Account and/or Company Discretionary Contribution Account shall be payable under
the Plan solely in the form of a lump sum (in accordance with the timing rule
set forth in the last sentence of the first paragraph of this Section 2.2) and
shall not be eligible for installment distribution.

 



 33 

 

 

ARTICLE 3

Survivor Benefit

 

3.1Pre-Termination Survivor Benefit. The Participant’s Beneficiary shall receive
a Pre-Termination Survivor Benefit equal to the Participant’s vested Account
Balance if the Participant dies before he or she experiences a Retirement or a
Regular Termination.

 

3.2Payment of Pre-Termination Survivor Benefit. The Pre-Termination Survivor
Benefit shall be paid to the Participant’s Beneficiary in a lump sum at the time
of the Participant’s death, provided the Administrator receives proof that is
satisfactory to the Administrator of the Participant’s death. Any payment made
hereunder shall be subject to Section 3.10, but shall not be subject to the
Deduction Limitation.

 

3.3Death Prior to Completion of Regular Termination Benefit or Retirement
Benefit. If a Participant dies after Regular Termination or Retirement but
before the Regular Termination Benefit or Retirement Benefit is paid in full,
the Participant’s unpaid Regular Termination Benefit or Retirement Benefit shall
be paid to the Participant’s Beneficiary in a lump sum at the time of the
Participant’s death, provided the Administrator receives proof that is
satisfactory to the Administrator of the Participant’s death. Any payment made
hereunder shall be subject to Section 3.10, but shall not be subject to the
Deduction Limitation.

 

ARTICLE 4

Regular Termination Benefit

 

4.1Regular Termination Benefit. Subject to the Deduction Limitation and to
Section 3.10, the Participant shall receive a Regular Termination Benefit, which
shall be equal to the Participant’s vested Account Balance if a Participant
experiences a Regular Termination prior to his or her Retirement or death.

 

4.2Payment of Regular Termination Benefit. The Participant’s Regular Termination
Benefit shall be paid in a lump sum: (i) if the Participant’s Regular
Termination occurs during January through June of any Plan Year, during the
January of the Plan Year following the Plan Year of the Participant’s Regular
Termination; (ii) if the Participant’s Regular Termination occurs during July
through December of any Plan Year, during the July of the Plan Year following
the Plan Year of the Participant’s Regular Termination. Any payment made shall
be subject to Section 3.10 and the Deduction Limitation.

 

 34 

 

 

IN WITNESS WHEREOF, the Employer has adopted this amended and restated Plan
document effective as of November 1, 2016.

 



  VAREX IMAGING CORPORATION               By:     Print Name:     Title:    
Date:                 OTHER SPONSORING EMPLOYERS:               By:     Print
Name:     Title:     Date:                 By:     Print Name:     Title:    
Date:  



 

 



 35 

 

 

